Scates, C. J. The chief question is one of fact, whether Sheber was of a sound and agreeing mind and memory on the several days in 1850 and 1853, when these contracts were made. A statement of a few principles of Taw, on the subject of insanity and lunacy, will facilitate the application of the facts. The law presumes every man to be sane, until insanity is proven, the burthen of which lies upon the party alleging it. 2 Greenlf. Ev. Sec. 373 ; Jackson v. Van Dusen, 5 John. R. 154; Grabill v. Barr, 5 Penn. State R. 441. When insanity or lunacy is once established to have existed, the presumption of its continuance arises, until rebutted by proof, the burthen of which lies upon the party alleging a restoration, or a lucid interval. 2 Greenlf. Ev. Sec. 371; Jackson v. Van Dusen, 5 John. R. 154; 5 Penn. State R. 441. In contracts made after insanity or lunacy is established by proof, the burthen lies upon the party insisting on the contract, to show that the party was sane at the time of making the contract. Jackson v. Van Dusen, 5 John. R. 154; 5 Penn. State R. 441; Harden v. Hays, 9 ibid. 151. Courts will protect the party against his own acts done under a state of insanity, at his instance, or that of his conservator or representatives, although he has brought on that condition by drunkenness. Wigglesworth v. Steers et al., 1 Hen. and Munf. 70 ; 1 Parson’s Cont. 310, 311 and notes; 24 Vermt. R. 224. Relief, in like manner, will be extended from acts done by a party when too drunk to exercise an agreeing mind—or a sound and disposing judgment—and in like manner when the-act is done before the restoration to such a state from the effects of drunkenness. 1 Story Eq. Jurisp. Secs. 231,232; Hall v. Warren, 9 Ves. Jr. R. 608; 1 Ves. and Beam. 199. But this may .not be in all cases, where the other party may not be restored to the rights parted with. Niell v. Morley, 9 Ves. Jr. R. 478. Looking at the whole evidence before us, in this case, we cannot resist the conviction of a total want of capacity in Sheber to make important contracts for the bulk or chief part of his whole estate, as is shown, either in 1850 or 1853. His habit was that of habitual drunkenness for a course of years, before the first sale. There is no contradiction of the alleged fact, that when drunk and when drinking he was a fool, and crazy. One so far gone as to bring on the stages of deli/riwm tremens, or ma/nia potra, may hardly be called sane, simply upon becoming sober. After the defendant had established so long a continuous career of drunkenness, and craziness from it, as has been proven here, it is not enough, or satisfactory, to show a mere sober interval of a few hours, or even a few days. I am not prepared to believe that the mind can so soon resume a healthy vigor, after so much and so long derangement from such besotted habits. This is a much stronger case than Say v. Barrick, 1 Ves. and Beam. R. 199, where the court set aside a case, executed early in the morning, being the soberest hours of the party, within the day and night. When the mind is thus broken down by a long course of dissipation, the feverish moments of a half sober or even sober interval, cannot be called, therefore, a lucid interval, for the puipose of establishing the acts of the party. To lay down such a rule would be but to invite the covetous and the crafty to seize the victim in an interval of his greatest physical agony and prostration, as the one in which the mind alone is clear, free and judicious. All observation .contradicts the inference of so instantaneous a mental recovery. Before the contract in 1850, Sheber had “ fits,” as is expressed by some of the witnesses, of mania poíno and delirimn in'emens, and was in the habit oí daily drunkenness—and this habit is shown to have been kept up for nearly four years, until the contract in January, 1853. After reaching a stage of delin-ium tremens in 1850—and being crazy, silly, foolish, when drunk then—and continuing constantly in this habit for four years longer—it can hardly be expected that a court will be contented to find sanity and competency in such an inebriate as soon as sober. The witness who drew the last contract, without making particular observations, testifies only to an interval of sobriety, not of sanity or capacity. If his judgment of sanity is dependent upon the supposed advantages gained in the first contract, we should be constrained to differ with the witness. The prices paid on each contract, compare very unfavorably with the real value, and the prices offered by others. So aid is derived to the defense from this source. On the contrary, we cannot well resist the conviction that Sheber was overreached and sacrificed by plaintiff. But we feel that this case cannot be made plainer, upon the facts, by an elaboration of argument upon them. We proceed, therefore, to the decree. While we fully sustain the decree setting aside the contracts and conveyance to Menkins, etc., we do not think that the account has been fully and correctly taken. The cause will be remanded with direction to make reference to the master to state part of the account anew, if desired, by the plaintiff, showing the amount of purchase money paid Sheber, if any, on purchase of 1853, also amount paid Moss, with interest on each from times of payment; also the value of improvements, if any, at the end of case, made by Menkins with interest from that time. From these sums, added to the others reported on, should be deducted the rents due and unpaid on both leases, with interest thereon from the times respectively due. The balance will be the amount due Menkins or Graham on settlement. Decree modified cmd remcmded for fwrther acccnmt as above.